DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
Newly submitted claims 26-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally examined invention is drawn to a product and a method of making a product. These newly added claims are drawn to a method of using the product, which was not originally presented or examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claims 8-20 and 22-25 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claim 8, Applicant claims, “compressing milk thistle fruit” in line 4, which is considered to be new matter.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the limitation which would show possession of the concept for “compressing milk thistle fruit”.  The originally filed specification discloses cold pressing milk thistle, which is a specific method of extraction.  There is no support for the concept for compressing milk thistle fruit. This is not sufficient support for: “compressing milk thistle fruit”.  
In new claim 22 and its dependent claims, Applicant claims, “a flowable powder” in line 1 and “1.0-10.0% by weight of the potent milk thistle extract” in line 2, and new claim 23 recites “1.0-6.0% by weight of the potent milk thistle extract” in lines 1-2, which is considered to be new matter.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the limitation which would show possession of the concept for “a flowable powder”.  The originally filed specification discloses “In the invention disclosed herein, the oily fraction derived from the degreasing of the milk thistle fruit is re-added during the processing procedure of the solid extract…One might also expect the addition of the oil to adversely affect the physical properties of the extract by enhancing the adhesiveness or decreasing the flowability of the extracted powder. However, no such observations have been made and the solid extract possesses excellent formulation properties” (See e.g. para 0030). This states that the powder extract which is combined with the oil does not have a decrease in flowability itself but does not disclose that the product itself is a flowable powder. The description is of a solid (See e.g. para 0029, 0030, 0047).  This is not sufficient support for: “a flowable powder”.  Regarding the newly claimed ranges, the specification further states “[0022] In one embodiment, the solution of (b) is concentrated and/or filtered. In one embodiment, the solution of (d) is concentrated and/or filtered. In one embodiment, the solution of (e) is concentrated and/or filtered. In one embodiment, the dried extract of (c) and/or (f) is comminuted. In one embodiment, the dried extract of (c) is re-solvated in an organic solvent, optionally concentrated and/or optionally filtered and dried and optionally comminuted prior to step (d). In one embodiment, the oily milk thistle extract of (a) is obtained by cold pressing of the milk thistle fruit. In one embodiment, the oily milk thistle extract of (a) is obtained by washing the milk thistle fruit with an organic solvent. In one embodiment, the solvent is a hydrocarbon solvent. In one embodiment, the oily milk thistle extract of (a) is obtained by extraction with or in combination with supercritical gases or fluids. In one embodiment, the extraction is performed with supercritical carbon dioxide. In one embodiment, the obtained oily milk thistle extract of (a) is 5-35% by weight of the unprocessed milk thistle fruit, wherein the remaining 65-95% of weight is the degreased milk thistle fruit. In one embodiment, the solvent of (b) is an alcohol. In one embodiment, the solvent is ethanol. In one embodiment, the solvent of (c) is ethyl acetate, ethanol or methanol. In one embodiment, the solvent of (c) is ethyl acetate. In one embodiment, the solvent of claim (d) is an alcohol. In one embodiment, the solvent is ethanol. In one embodiment, the amount of oily extract in (e) is 0.5-6.0% by weight. The method of claim 58, wherein the amount of oily extract in (e) is 1-3% by weight.” There is no support for the concept for compressing milk thistle fruit. This is not sufficient support for: “a flowable powder”, “1.0-10.0% by weight of the potent milk thistle extract” and “1.0-6.0% by weight of the potent milk thistle extract”.
In the amended claim 25, Applicant claims, “wherein 90% or more of the silymarin dissolves within 30 minutes as measured by dissolution in a USP conforming dissolution apparatus with a degassed solution buffered at pH 7.5” in lines 1-3, which is considered to be new matter.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the limitation which would show possession of the concept for “wherein 90% or more of the silymarin dissolves within 30 minutes as measured by dissolution in a USP conforming dissolution apparatus with a degassed solution buffered at pH 7.5”.  The originally filed specification discloses cold pressing milk thistle, which is a specific method of extraction.  There is no support for the concept for compressing milk thistle fruit. This is not sufficient support for: “wherein 90% or more of the silymarin dissolves within 30 minutes”.  
The originally filed specification discloses “The dissolution of silymarin isomers in milk thistle products was determined using a dissolution apparatus which conforms to Ph. Eur. and USP requirements. The dissolution apparatus has a conformation of paddles and the dissolution media is a buffer solution at pH 7.5 (degassed)”(See para 0202) and “Sample Dissolution Time Dissolved Silymarin Quantity in % Extract 1 After 30 mins >80.0% Extract 2 After 30 mins >90.0%” (See e.g. TABLE 1, para 0203), which is a specific method of extraction.  There is no support for the concept for compressing milk thistle fruit. This is not sufficient support for: “wherein 90% or more of the silymarin dissolves within 30 minutes as measured by dissolution in a USP conforming dissolution apparatus with a degassed solution buffered at pH 7.5”.  
	This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 22 recites a flowable powder, the flowable powder comprising (a) 35%-70% by weight silymarin and (b) 1.0-10.0% by weight oily milk thistle extract.  Claim 23 recites the flowable powder of claim 22, wherein the flowable powder is 1.0-6.0 % by weight of the potent milk thistle extract.  Claim 24 recites the flowable powder of claim 22, wherein the flowable powder is 1-3% by weight of the potent milk thistle extract. Claim 25 recites the flowable powder of claim 22, wherein 90% or more of the silymarin dissolves within 30 minutes as measured by dissolution in a USP conforming dissolution apparatus with a degassed solution buffered at pH 7.5.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims recite a flowable powder containing (a) 35%-70% by weight silymarin and (b) 1.0-10.0% by weight oily milk thistle extract, which are each natural products.
Thus, the claims do recite products of nature (a flowable powder, silymarin and oily milk thistle extract).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, extraction of milk thistle only concentrates and portions the naturally occurring compounds in the milk thistle fruit which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in milk thistle fruit in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the milk thistle fruit.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the milk thistle fruit away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the milk thistle fruit; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the milk thistle fruit.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, silymarin is naturally in powder form and oily milk thistle extract was combined with silymarin and dried, which would also provide a powder and is simply a combination of components found in milk thistle fruit.
There is no indication that mixing the specified silymarin and oily milk thistle extract commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, the powder is only a mixture of the naturally occurring compounds found in the milk thistle fruit, each extract appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Altering the amount of each to provide a combination of natural components does not amount to anything different, since these are just natural components of milk thistle fruit.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because the combination of silymarin and oily milk thistle is just a combination of natural components found in milk thistle fruit (See e.g. Ahmad et al. “Milk Thistle” from Practical Handbook on Biodiesel Product and Properties. CRC Press: FL, 2013. p. 72).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699